UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7984



GLENN L. CASE,

                                             Plaintiff - Appellant,

          versus

HAYNESVILLE CORRECTIONAL CENTER; G. M. HINKLE,
Warden; HAYNESVILLE CORRECTIONAL CENTER MEDI-
CAL DEPARTMENT; BRENDA LEWIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-890-2)

Submitted:   June 11, 1996                 Decided:   August 2, 1996

Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn L. Case, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn L. Case appeals the dismissal without prejudice of his

42 U.S.C. § 1983 (1988) complaint. The district court dismissed

Case's complaint for failure to clarify his claim or respond to a

questionnaire from the district court regarding his claim. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b). Because Case may be

able to save this action by amending his complaint, the order which

he seeks to appeal is not an appealable final order. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993). Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2